Exhibit 10.4



Fiscal Year 2009 Annual Base Salaries for Named Executive Officers
Effective April 20, 2008




Fiscal 2009

Name

Title

Base Salary

Alexander W. Smith President and Chief Executive Officer $ 1,050,000 Charles H.
Turner Executive Vice President and Chief Financial Officer $ 460,000 Jay R.
Jacobs Executive Vice President, Merchandising $ 420,000 David A. Walker
Executive Vice President, Planning and Allocations $ 370,000



Effective March 2, 2008 (the beginning of the Company’s fiscal 2009) the Company
discontinued the payment of allowances for club dues, automobile expenses,
financial planning and tax preparation, and reimbursement for certain medical
expenses. In order to maintain a competitive position within the retail industry
with respect to total compensation and in consideration of the discontinuance of
these benefits, there was a one-time adjustment to the named executive officers’
base salaries; otherwise, the base salaries were unchanged from the prior fiscal
year.




